TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 15, 2020



                                     NO. 03-20-00183-CR


                                Kayla Marie Clubb, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the order modifying community supervision entered by the trial court.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.